MONTGOMERY, Judge,
dissenting:
I most strongly dissent. I do not believe that the Appellees should be permitted to perfect an appeal at this late date from the award of the arbitrators. I believe that it is clear that a party may not avoid the statutory time limits provided for such an appeal by the mere filing of a separate appeal from a clearly interlocutory order.
There are numerous cases holding to the general rule that proceedings subsequent to a final judgment or order do not toll the running of the statutory time within which an appeal must be taken. See In Re Hanna’s Estate, 367 Pa. 337, 80 A.2d 740 (1951), in which the Supreme Court cites a multitude of cases, involving various situations, and all holding that the time for an appeal is not extended because of post-judgment or post-decree requests for relief by a party who thereafter seeks to appeal in an untimely manner. The cases cited by the Supreme Court in In Re Hanna’s Estate may be directly analogized to the situation presented in the instant case. Our own Court has stated that statutes limiting the time during which appeals may be taken in judicial proceedings are mandatory in our courts. See Lima Building Stone Quarry, Inc. v. Commonwealth of Pennsylvania, 205 Pa.Super. 365, 208 A.2d 884 (1965), and cases cited therein.
The Majority makes much of the fact that the order of the lower court, denying the Appellees the right to appeal without payment of the arbitrators’ fee, was not docketed until one day after the statutory period for taking such an appeal had expired. Such fact, in my view, was of no consequence, and certainly provided no legal basis for extending the period for filing an appeal from the decision of the arbitrators. If the lower court had granted the request*485ed relief, the Appellees could certainly have made appropriate application for the refund of the arbitrators’ fee which may have been paid, but in any event, the appeal would have had to have been timely filed. The lower court’s denial of the requested relief similarly did not operate to extend the time for an appeal to be filed. I find nothing in the record to suggest that the Appellees were prevented from asking the lower court to allow them to appeal nunc pro tunc, because of the time sequence which evolved in the docketing of the court’s order one day after the final date for filing of an appeal.1 Further, nothing would have inhibited the Appellees from filing their appeal, with the payment of the costs, including the arbitrators’ fee, while simultaneously filing a motion or petition protesting the latter charge and seeking a refund. There clearly could not have been a finding of a waiver of the issue in such circumstances, especially since the original motion regarding the costs matter was previously filed and then still pending before the court.2
Instead of taking such action the Appellees appealed from a clearly interlocutory order, both to our Court and to the Supreme Court, causing a delay of four years in all proceedings.3 One could not envision a more clear example of an abuse of procedure, nor devise a more dilatory tactic to frustrate the expeditious and orderly disposition of the litigation. I cannot join the Majority in furthering such injustice by now granting the Appellees an opportunity to perfect an appeal from the arbitrators’ award. Moreover, in view of *486the blatantly dilatory conduct of the Appellees, I would impose on them all costs incurred by the Appellant in the process of the appeals from the interlocutory order, including attorney fees.

. The Appellees presented the petition concerning costs on a Friday, only three days prior to the expiration of the statutory period for the filing of the appeal from arbitration.


. It cannot be ignored that the Appellee’s motion did not claim that they could not afford to pay the arbitrator’s fee, but merely that the requirement for such payment violated their Constitutional rights.


. I do not read the Supreme Court decision in this case as holding that the Appellees had further appeal rights after their appeal from the interlocutory order was quashed. The Supreme Court spoke in general terms in explaining what an appellant could do in similar circumstances, if an appeal on the merits was perfected within the statutory time limits.